DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer program product per se, the broadest reasonable interpretation of which includes data and transitory signals, neither of which are included in a statutory category.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20, 22-23, 25-28, and 31 rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2006/0006326 A1 [Belov].

Regarding Claim 16:
Belov describes a computer-implemented (see e.g. para 28, at least portions of the method include computer implementation) method for increasing a sensitivity of a time-of-flight(para 17 – last sentence) mass spectrometer (para 2) in which ions are separated from each other (para 17), the method comprising:
selecting an ion from an ion beam, the selected ion having a selected ion mass, selected charge, and/or selected mass-to-charge ratio for which an intensity in a mass spectrum exceeds a limit value (para 23 – choosing undesired ions that are limiting the dynamic range); 
filtering the selected ion from the ion beam (para 23 – filtering undesired ions), the filtering comprising: 
defining a portion of the ion beam comprising other ions whose ion masses, charges and/or mass-to-charge ratios are greater or less than the selected ion mass, the selected charge and/or the selected mass-to-charge ratio of the selected ion (Fig. 2 – desired ions); 
isolating the other ions of the defined portion of the ion beam along a trajectory of the ion beam (Fig. 1 – Ion Trap), wherein the selected ion is deflected from the trajectory and the ion beam using ion optics (Fig. 1 – the undesired ions, which correspond to ions described as “selected” in these claims, are filtered out upstream of the ion trap. Paras 24-25 explain that the undesired ions are filtered out of an ion filter by resonant ejection. An ion filter is made of ion optics, e.g. the quadrupole electrodes referenced in para 25. Resonant ejection means that the ions are deflected out of the filter and not into the downstream ion trap, and thus off the trajectory.); 
enriching or depleting the other ions using an ion trap (Fig. 1 – Desired ions are accumulated, i.e. enriched); and 
detecting the other ions within the defined portion of the ion beam using a detector of the mass spectrometer (Fig. 1 – Ion Analyzer).  

Regarding Claim 17:
Belov describes the method of claim 16, wherein:
 the defined portion includes a first portion and a second portion (Fig. 2 demonstrates first and second portions as “desired ions”); 
the first portion includes other ions whose ion masses, charges and/or mass-to-charge ratios are greater than the selected ion mass, the selected charge and/or the selected mass-to-charge ratio of the selected ion (Fig. 2 is a traditional m/z vs intensity spectrum, and thus shows that the “desired ions” on the right have a higher m/z than the undesired ions to their left); and 
the second portion includes other ions whose ion masses, charges and/or mass-to-charge ratios are less than the at least one selected ion mass, the selected charge and/or the selected mass-to-charge ratio of the selected ion (Fig. 2- the “desired ions” on the left have a lower m/z than the undesired ions to their right).  

Regarding Claim 18:
Belov describes the method of claim 16, wherein the masses, charges, mass-to- charge ratios and/or intensities of ions of the ion beam are determined or wherein the masses, charges, mass-to-charge ratios and/or intensities of the other ions comprising in the defined portion are determined (as shown in Fig. 2, wherein the other ions’ m/z’s are determined).  

Regarding Claim 19:
Belov describes the method of claim 16, wherein at least one mass spectrum of the ion beam and/or of the defined portion is generated (Fig. 2).  

Regarding Claim 20:
Belov describes the method of claim 20, wherein the selected ion is selected at least based on the mass spectrum and/or on an ion mass, a charge, a mass- to-charge ratio and/or an intensity, or wherein the selected ion is selected based on a list (paras 23-24).  

Regarding Claim 22:
Belov describes the method of claim 16, wherein substantially all ions outside the defined portion are deflected from the trajectory (see Figs. 1 and 2; the undesired ions are ejected by resonant excitation, i.e. they are deflected off the ion beam path).

Regarding Claim 23:
Belov describes the method of claim 16, wherein substantially all ions outside the defined portion are stopped along the trajectory (see Figs. 1 and 2; the undesired ions are ejected by resonant excitation, which means that they’re progress along the trajectory is stopped).

Regarding Claim 25:
Belov describes the method of claim 16, wherein an enrichment factor or depletion factor is determined (para 7- predetermined time for accumulation is the enrichment factor at issue).  

Regarding Claim 26:
Belov describes the method of claim 16, wherein the other ions of the defined portion are enriched or depleted with a predefinable enrichment factor or with a predefinable depletion factor (para 7- predetermined time for accumulation is the predefined enrichment factor at issue). 

Regarding Claim 27:
Belov describes the method of claim 16, wherein, substantially, only the selected ion with the selected ion mass, charge, and/or mass-to-charge ratio is removed from the ion beam. The resonant ejection of Belov only removes the selected ions since ions outside of the selected ions would not be ejected by the resonant excitation waveform.  

Regarding Claim 28:
Belov describes the method of claim 16, wherein the selected ion includes at least two different selected ions, each having a selected ion mass, charge, and/or mass-to-charge ratio, and wherein the at least two different selected ions are determined (as shown in Fig 2).  

Regarding Claim 31:
Belov describes the method of claim 16, wherein, substantially, only the selected ion with the selected ion mass, charge, or m/z is deflected from the ion beam (Paras 24-25 explain that notch ejection is used to eliminate the undesired, i.e. selected, ions. Notch ejection means that substantially only ions subject to a certain range of resonant ejection frequencies are ejected. Such ejection frequencies correspond to m/z’s.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Belov in view of US 2014/0117224 A1 [Tate].

Regarding Claim 30:
Belov teaches the method according to claim 16, but fails to teach a computer program product comprising a computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform the method according to claim 16.
Tate teaches implementing a mass spectrometry filtering and detection process (abstract) with a computer program stored in a computer-readable medium (para 40; claim 15). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the method of Belov with a computer program stored in a computer-readable medium, as is suggested by Tate. One would have been motivated to do so since such automation would improve throughput and consistency.


Response to Arguments
Applicant misconstrues the pending 35 USC 101 rejection of claim 30. The rejection was not made because the claim was directed to an abstract idea, but rather because the broadest reasonable interpretation of the claim included a signal per se, which is not patent eligible.
Applicant argues that Belov fails to teach using ion optics to deflect selected ions, but instead uses an ion filter to eject undesired ions. This argument is not persuasive. An ion filter comprises ion optics in its ion guide electrodes. Applicant’s argument that an ion filter is not an ion optical device is misleading and bereft of any evidence.
Applicant argues that Belov fails to teach spatial separation of ions by a time-of-flight (ToF) spectrometer. This is not persuasive. Belov explicitly describes using a ToF spectrometer. Further, and as noted by the applicant in the arguments, all ToF spectrometers rely on spatial separation of heavier ions from lighter ions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881